Case 1:18-cv-07108-FB-JO Document 1 Filed 12/13/18 Page 1 of 27 PageID #: 1




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
 DERRICK U DENNIS, on behalf of himself and :
 all others similarly situated,                                         :
                                                                        :
                                Plaintiffs,                             :
                                                                        :
                                v.                                      :   CLASS ACTION COMPLAINT
                                                                        :
 MANSUR GAVRIEL LLC,                                                    :
                                                                        :
                               Defendant.                               :
                                                                        :
                                                                        :
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                                                INTRODUCTION
  1. This putative class action seeks to put an end to systemic civil rights violations

       committed by Defendant, MANSUR GAVRIEL LLC (hereafter “Defendant”),

       against sight-impaired, disabled individuals, as is under Title III of the Americans

       with Disability Act (“ADA”), within the State of New York and across the United

       States.

  2. The Plaintiff, DERRICK U DENNIS, on behalf of himself and all other

       similarly situated individuals, asserts the following claims against the Defendants,

       MANSUR GAVRIEL LLC.

  3. The Plaintiff is a visually-impaired and legally blind person who requires

       screen-reading software to access and read website content using his computer.

       The Plaintiff uses the terms “blind” or “visually-impaired” to refer to all

       individuals with visual impairments who meet the legal definition of blindness in

       that they have a visual acuity with correction of less than or equal to 20/200.

       Some blind individuals who meet this definition have limited vision. Others have


                                                           -1-
Case 1:18-cv-07108-FB-JO Document 1 Filed 12/13/18 Page 2 of 27 PageID #: 2




     no vision.

  4. Based on a 2010 U.S. Census Bureau report, approximately 8.1 million

     individuals in the United States are visually impaired, including 2.0 million

     who are blind, and according to the American Foundation for the Blind’s

     2015 report, approximately 400,000 visually impaired persons live in the State

     of New York.

  5. The Plaintiff commences this civil rights action against the Defendant for the

     Defendant’s failure to design, construct, maintain, and operate its website to be

     fully accessible to and independently usable by the Plaintiff and other similarly

     situated blind or visually-impaired persons. The Defendant’s denial of full and

     equal access to its website, and therefore denial of its products and services

     offered thereby and in conjunction with its physical location, is a violation of

     the Plaintiff’s rights under the Americans with Disabilities Act (ADA).

  6. Because the Defendant’s website is not equally accessible to blind and

     visually-impaired individuals, it violates the ADA. The Plaintiff seeks a

     permanent injunction to cause a change in the Defendant’s corporate policies,

     practices, and procedures so that the Defendant’s website will thus become and

     remain accessible to blind and visually-impaired persons.

                            JURISDICTION AND VENUE
  7. This Court has subject-matter jurisdiction over this action under 28 U.S.C. §

     1331 and 42 U.S.C. § 12181, as the Plaintiff’s claims arise under Title III of the

     ADA, 42 U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.

  8. This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over the

     Plaintiff’s New York State Human Rights Law, N.Y. Exec. Law article 15,


                                            -2-
Case 1:18-cv-07108-FB-JO Document 1 Filed 12/13/18 Page 3 of 27 PageID #: 3




     (NYSHRL), New York State Civil Rights Law article 4 (NYSCRL), and New

     York City Human Rights Law, N.Y.C. Admin. Code § 8- 101, et seq., (NYCHRL)

     claims.

  9. Venue is proper in this district under 28 U.S.C. §1391(b)(1) and (2) because the

     Plaintiff resides in this district, the Defendant conducted and continue to conduct

     a substantial and significant amount of business in this district, the Defendant is

     subject to personal jurisdiction in this district, and a substantial portion of the

     conduct complained of herein occurred in this district.

  10. The Defendant are subject to personal jurisdiction in this district. The Defendant

     committed and continue to commit the acts or omissions alleged herein in this

     district that caused injury, and violated rights the ADA prescribes to the Plaintiff

     and to other blind and visually-impaired persons. A substantial part of the acts

     and omissions giving rise to the Plaintiff’s claims occurred in this district: on

     separate occasions, the Plaintiff has been denied the full use and enjoyment of

     the facilities, goods, products and services of the Defendant’s website in this

     district. These access barriers that the Plaintiff encountered have caused a denial

     of the Plaintiff’s full and equal access in the past, and now deter the Plaintiff

     on a regular basis from visiting the Defendant’s premises. This includes the

     Plaintiff attempting to obtain information about the Defendant’s location(s),

     address, and hours in this district as well as those services, accommodations,

     privileges, and other important information.

  11. These access barriers have deterred Plaintiff from revisiting Defendant’s

     website and/or visiting its physical location(s), despite an intention to do so.



                                             -3-
Case 1:18-cv-07108-FB-JO Document 1 Filed 12/13/18 Page 4 of 27 PageID #: 4




  12. This Court is empowered to issue a declaratory judgment under 28 U.S.C. §§ 2201

     and 2202.

                                         PARTIES
  13. The Plaintiff, DERRICK U DENNIS, at all relevant times, was a resident of Queens

     County. The Plaintiff is a legally blind, visually-impaired, handicapped person

     and a member of a protected class of individuals under the ADA, 42 U.S.C. §

     12102(1)-(2), and the regulations implementing the ADA set forth at 28 CFR §

     36.101, et seq., the NYSHRL, and NYCHRL.

  14. Defendant is and was at all relevant times a New York State business corporation

     doing business in New York.

  15. Defendant operates MANSUR GAVRIEL LLC, along with a store and a website,

     www.mansurgavriel.com, offering features which should allow all consumers to

     access the goods and services which Defendant offers in connection with its store.

  16. The Defendant operates a store in New York, which is located at 134 Wooster St

     New York, NY 10012.

  17. Defendant is a luxury private designer and offers a collection of bags, shoes and

     ready-to-wear clothing. Defendant’s website provides consumers with access to

     ready to wear fashion pieces for both men and women. An array of goods and

     services, ranging from jackets, dresses, skirts, blouses, bottoms, leather shoes and

     bags and services including store locations and hours, the ability to browse and

     purchase store products.

  18. These stores constitute places of public accommodation. The Defendant’s

     stores are public accommodations within the definition of Title III of the ADA,

     42 U.S.C. § 12181(7). The Defendant’s website is a service, privilege, or


                                             -4-
Case 1:18-cv-07108-FB-JO Document 1 Filed 12/13/18 Page 5 of 27 PageID #: 5




      advantage that is heavily integrated with the Defendant’s physical locations and

      operates as a gateway thereto.

                             CLASS ACTION ALLEGATIONS
  19. The Plaintiff, on behalf of himself and all others similarly situated, seeks to certify

      a New York City subclass under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally

      blind persons in the City of New York who have attempted to access the

      Defendant’s website and as a result have been denied access to the equal enjoyment

      of goods and services offered in the Defendant’s physical locations, during the

      relevant statutory period.

  20. Common questions of law and fact exist among the class, including: whether the

      Defendant’s website is a “public accommodation” under the ADA; whether the

      Defendant’s website is a “place or provider of public accommodation” under the

      NYSHRL or NYCHRL; whether the Defendant’s website denies the full and equal

      enjoyment of its goods, services, facilities, privileges, advantages, or

      accommodations to individuals with visual disabilities, violating the ADA; and

      whether the Defendant’s website denies the full and equal enjoyment of its goods,

      services, facilities, privileges, advantages, or accommodations to individuals with

      visual disabilities, violating the NYSHRL or NYCHRL.

  21. There are common questions of law and fact common to the class, including

      without limitation, the following:

        a.    Whether www.mansurgavriel.com is a “public accommodation” under the

              ADA;

        b.    Whether www.mansurgavriel.com is a “place or provider of public

              accommodation” under the laws of the New York;


                                               -5-
Case 1:18-cv-07108-FB-JO Document 1 Filed 12/13/18 Page 6 of 27 PageID #: 6




        c.     Whether Defendant through its website www.mansurgavriel.com denies the

               full and equal enjoyment of its goods, services, facilities, privileges,

               advantages, or accommodations to people with visual disabilities in violation

               of the ADA; and

        d.     Whether Defendant through its website www.mansurgavriel.com denies the

               full and equal enjoyment of its goods, services, facilities, privileges,

               advantages, or accommodations to people with visual disabilities in violation

               of the laws of New York.

  22. The Plaintiff’s claims are typical of the class. The class, similarly to the Plaintiff,

      are severely visually impaired or otherwise blind, claim that the Defendants

      violated the ADA, NYSHRL, and NYCHRL by failing to update or remove access

      barriers on the Defendant’s website so it can be independently accessible to the

      class.

  23. The Plaintiff will fairly and adequately represent and protect the interests of the

      class because the Plaintiff has retained and is represented by counsel. Class

      certification of the claims is appropriate under Fed. R. Civ. P. 23(b)(2) because the

      Defendant has acted or refused to act on grounds generally applicable to the class,

      making appropriate both declaratory and injunctive relief with respect to the

      Plaintiff and the class as a whole.

  24. Alternatively, class certification is appropriate under Fed. R. Civ. P. 23(b)(3)

      because fact and legal questions common to the class predominate over questions

      affecting only individual class members, and because a class action is superior to

      other available methods for the fair and efficient adjudication of this litigation.



                                                -6-
Case 1:18-cv-07108-FB-JO Document 1 Filed 12/13/18 Page 7 of 27 PageID #: 7




  25. Judicial economy will be served by maintaining this lawsuit as a class action in

     that it is likely to avoid the burden that would be otherwise placed upon the judicial

     system by the filing of numerous similar suits by individuals with visual disabilities

     throughout the United States.

  26. References to Plaintiff shall be deemed to include the named Plaintiff and each

     member of the class, unless otherwise indicated.

                                  NATURE OF ACTION
  27. The Internet has become a significant source of information, a portal, and a tool

     for conducting business, doing everyday activities such as shopping, learning,

     banking, researching, as well as many other activities for sighted, blind and

     visually-impaired persons alike.

  28. The blind and visually-impaired persons can access websites using keyboards in

     conjunction with screen access software that vocalizes the visual information

     found on a computer screen or displays the content on a refreshable Braille display.

     This technology is known as screen-reading software. Screen-reading software is

     currently the only method a blind or visually-impaired person may independently

     access the internet. Unless websites are designed to be read by screen-reading

     software, blind and visually-impaired persons are unable to fully access websites,

     and the information, and services contained thereon. An accessibility notice is put

     on a website by the creator thereof to showcase that the website is working

     diligently to create a better experience for low-vision or blind users.

  29. Blind and visually-impaired users of Windows operating system-enabled

     computers and devices have several screen-reading software programs available to

     them. Some of these programs are available for purchase and other programs are


                                              -7-
Case 1:18-cv-07108-FB-JO Document 1 Filed 12/13/18 Page 8 of 27 PageID #: 8




     available without the user having to purchase the program separately, like NVDA.

     Moreover, also available is the Job Access With Speech (“JAWS”), which is

     currently the most popular, separately purchased and downloaded screen-reading

     software program available for a Windows computer.

  30. For screen-reading software to function, the information on a website must be

     capable of being rendered into text. If the website content is not capable of being

     rendered into text, the blind or visually-impaired user is unable to access the same

     content available to sighted users.

  31. The International website standards organization, the World Wide Web

     Consortium, known throughout the world as W3C, has published version 2.0 of

     the Web Content Accessibility Guidelines (WCAG 2.0). WCAG 2.0 are well-

     established guidelines for making websites accessible to blind and visually-

     impaired individuals. These guidelines are universally followed by most large

     business entities and government agencies to ensure their websites are accessible.

     Many Courts have also established WCAG 2.0 as the standard guideline for

     accessibility.

  32. There are well-established guidelines for making websites accessible to blind

     persons. These guidelines have been in place for at least several years and have

     been followed successfully by other large business entities in making their

     websites accessible. The Web Accessibility Initiative (WAI), a project of the

     World Wide Web Consortium which is the leading standards organization of the

     Web, has developed guidelines for website accessibility. The federal government

     has also promulgated website accessibility standards under Section 508 of the



                                             -8-
Case 1:18-cv-07108-FB-JO Document 1 Filed 12/13/18 Page 9 of 27 PageID #: 9




     Rehabilitation Act. These guidelines are readily available via the Internet, so that

     a business designing a website can easily access them. These guidelines

     recommend several basic components for making websites accessible, including,

     but not limited to: adding invisible alt-text to graphics; ensuring that all functions

     can be performed using a keyboard and not just a mouse; ensuring that image maps

     are accessible, and adding headings so that blind people can easily navigate the

     site. Without these very basic components a website will be inaccessible to a blind

     person using a screen reader.

  33. Noncompliant websites pose common access barriers to blind and visually-

     impaired persons. Common barriers encountered by blind and visually impaired

     persons include, but are not limited to, the following: a text equivalent for every

     non-text element is not provided; title frames with text are not provided for

     identification and navigation; equivalent text is not provided when using scripts;

     forms with the same information and functionality as for sighted persons are not

     provided; information about the meaning and structure of content is not conveyed

     by more than the visual presentation of content; text cannot be resized without

     assistive technology up to 200% without losing content or functionality; if the

     content enforces a time limit, the user is not able to extend, adjust or disable it; web

     pages do not have titles that describe the topic or purpose; the purpose of each link

     cannot be determined from the link text alone or from the link text and its

     programmatically determined link context; one or more keyboard operable user

     interface lacks a mode of operation where the keyboard focus indicator is

     discernible; the default human language of each web page cannot be



                                               -9-
Case 1:18-cv-07108-FB-JO Document 1 Filed 12/13/18 Page 10 of 27 PageID #: 10




      programmatically determined; when a component receives focus, it may initiate a

      change in context; changing the setting of a user interface component may

      automatically cause a change of context where the user has not been advised before

      using the component; labels or instructions are not provided when content requires

      user input, which include captcha prompts that require the user to verify that he or

      she is not a robot; in content which is implemented by using markup languages,

      elements do not have complete start and end tags, elements are not nested

      according to their specifications, elements may contain duplicate attributes and/or

      any IDs are not unique; inaccessible Portable Document Format (PDF) files; the

      name and role of all user interface elements cannot be programmatically

      determined; and items that can be set by the user cannot be programmatically set

      and/or notification of changes to these items is not available to user agents,

      including assistive technology.

                                 STATEMENT OF FACTS
   34. The Defendant’s website is offered to the public. The website offers features that

      should allow all individuals to access the goods and services that the Defendant

      offers through their physical location(s). Defendant’s website provides consumers

      with access to ready to wear fashion pieces for both men and women. An array of

      goods and services, ranging from jackets, dresses, skirts, blouses, bottoms, leather

      shoes and bags and services including store locations and hours, the ability to

      browse and purchase store products.

   35. It is, upon information and belief, the Defendant’s policy and practice to deny

      the Plaintiff, along with other blind or visually-impaired users, access to the

      Defendant’s website, and to therefore specifically deny the goods and services


                                             -10-
Case 1:18-cv-07108-FB-JO Document 1 Filed 12/13/18 Page 11 of 27 PageID #: 11




      that are offered and are heavily integrated with the Defendant’s locations. Due

      to the Defendant’s failure and refusal to remove access barriers to its website,

      the Plaintiff and other visually-impaired persons have been and are still being

      denied equal access to Defendant’s store locations, information pertaining to good

      availability, information about store amenities, including hours of operation, and

      related goods and services.

   36. The Plaintiff is a visually-impaired and legally blind person, who cannot use

      a computer without the assistance of screen-reading software. The Plaintiff is,

      however, a proficient NVDA screen-reader user and uses it to access the Internet.

      The Plaintiff has visited the website on separate occasions using the NVDA

      screen-reader.

   37. During the Plaintiff’s visits to the website, the last occurring in November

      2018, the Plaintiff encountered multiple access barriers that denied the Plaintiff

      full and equal access to the goods and services offered to the public and made

      available to the public; and that denied the Plaintiff the full enjoyment of the

      goods, and services of the website, as well as to the goods, and services of the

      Defendant’s locations in New York by being unable to learn more information

      about store locations, information pertaining to availability of goods, information

      about store amenities, including hours of operation, and related goods and services,

      among other things readily available to sighted individuals.

   38. While attempting to navigate the website, the Plaintiff encountered multiple

      accessibility barriers for blind or visually-impaired individuals that include, but

      are not limited to: (1) Lack of alternative text (“alt-text”), or a text equivalent. Alt-



                                               -11-
Case 1:18-cv-07108-FB-JO Document 1 Filed 12/13/18 Page 12 of 27 PageID #: 12




      text is an invisible code embedded beneath a graphical image on a website. Web

      accessibility requires that alt-text be coded with each picture so that screen-

      reading software can speak the alt-text where a sighted user sees pictures, which

      includes captcha prompts. Alt-text does not change the visual presentation, but

      instead a text box shows when the mouse moves over the picture. The lack of alt-

      text on these graphics prevents screen readers from accurately vocalizing a

      description of the graphics. As a result, the Defendant’s visually-impaired

      customers are unable to determine what is on the website, browse, look for store

      locations, information about store amenities, including hours of operation, and

      related goods and services. (2) Empty links that contain no text causing the

      function or purpose of the link to not be presented to the user. This can introduce

      confusion for keyboard and screen-reader users. (3) Redundant links where

      adjacent links go to the same URL address which results in additional navigation

      and repetition for keyboard and screen-reader users. (4) Linked images missing

      alt-text, which causes problems if an image within a link contains no text and that

      image does not provide alt-text. A screen reader then has no content to present the

      user as to the function of the link, including information contained in PDFs.

   39. Due to the inaccessibility of the Defendant’s website, blind and visually-

      impaired customers such as the Plaintiff, who need screen-readers, cannot fully

      and equally use or enjoy the facilities, goods, and services the Defendant

      offers to the public on its website. The access barriers the Plaintiff encountered

      have caused a denial of the Plaintiff’s full and equal access in the past, and now

      deter the Plaintiff on a regular basis from accessing the website.



                                             -12-
Case 1:18-cv-07108-FB-JO Document 1 Filed 12/13/18 Page 13 of 27 PageID #: 13




   40. These access barriers on the Defendant’s website have deterred the Plaintiff from

      visiting the Defendant’s physical store location(s) and enjoying them equal to

      sighted individuals because: the Plaintiff was unable to find the location and hours

      of operation of the Defendant’s locations on its website, preventing the Plaintiff

      from visiting the locations to view and purchase goods and/or services. The

      Plaintiff intends to visit the Defendant’s website and physical locations in the

      near future if the Plaintiff could access the Defendant’s website.

   41. If the website was equally accessible to all, the Plaintiff could independently

      navigate the website and complete a desired transaction, as sighted individuals do.

   42. The Plaintiff, through the Plaintiff’s attempts to use the website, has actual

      knowledge of the access barriers that make these services inaccessible and

      independently unusable by blind and visually-impaired persons.

   43. Because basic compliance with WCAG 2.0 would provide the Plaintiff and other

      visually-impaired persons with equal access to the website, the Plaintiff alleges

      that the Defendant engaged in acts of intentional discrimination, including, but

      not limited to, the following policies or practices: constructing and maintaining

      a website that is inaccessible to visually-impaired persons, including the Plaintiff;

      failing to construct and maintain a website that is sufficiently intuitive so as to be

      equally accessible to visually-impaired persons, including the Plaintiff; and failing

      to take actions to correct these access barriers in the face of substantial harm and

      discrimination to blind and visually-impaired persons , such as the Plaintiff, as a

      member of a protected class.

   44. The Defendant therefore uses standards, criteria or methods of administration



                                              -13-
Case 1:18-cv-07108-FB-JO Document 1 Filed 12/13/18 Page 14 of 27 PageID #: 14




      that have the effect of discriminating or perpetuating the discrimination against

      others, as alleged herein.

   45. The ADA expressly contemplates the injunctive relief that the Plaintiff seeks in

      this action. In relevant part, the ADA requires:

      In the case of violations of … this title, injunctive relief shall include an

      order to alter facilities to make such facilities readily accessible to and usable

      by individuals with disabilities …. Where appropriate, injunctive relief shall

      also include requiring       the … modification of a policy ….42 U.S.C. §

      12188(a)(2).

   46. Because the Defendant’s website has never been equally accessible, and because

      the Defendant lacks a corporate policy that is reasonably calculated to cause the

      Defendant’s website to become and remain accessible, the Plaintiff invokes 42

      U.S.C. § 12188(a)(2) and seeks a permanent injunction requiring the Defendant

      to retain a qualified consultant acceptable to the Plaintiff to assist the Defendant

      to comply with WCAG 2.0 guidelines for the Defendant’s website. The website

      must be accessible for individuals with disabilities who use desktop

      computers, laptops, tablets, and smartphones. The Plaintiff seeks that this

      permanent injunction require the Defendant to cooperate with the agreed-upon

      consultant to: train the Defendant’s employees and agents who develop the

      website on accessibility compliance under the WCAG 2.0 guidelines; regularly

      check the accessibility of the website under the WCAG 2.0 guidelines; regularly

      test user accessibility by blind or vision-impaired persons to ensure that the

      Defendant’s website complies under the WCAG 2.0 guidelines; and develop an



                                              -14-
Case 1:18-cv-07108-FB-JO Document 1 Filed 12/13/18 Page 15 of 27 PageID #: 15




      accessibility policy that is clearly disclosed on the Defendant’s website, with

      contact information for users to report accessibility-related problems and require

      that any third-party vendors who participate on the Defendant’s website to be

      fully accessible to the disabled by conforming with WCAG 2.0.

   47. If the Defendant’s website were accessible, the Plaintiff and similarly situated

      blind and visually-impaired persons could independently access information about

      store locations, information about store amenities, including hours of operation,

      and related goods and services.

   48. Although the Defendant may currently have centralized policies regarding

      maintaining and operating the Defendant’s website, the Defendant lacks a plan

      and policy reasonably calculated to make the Defendant’s website fully and

      equally accessible to, and independently usable by, blind and other visually-

      impaired persons.

   49. The Defendant has, upon information and belief, invested substantial sums in

      developing and maintaining the Defendant’s website and the Defendant has

      generated significant revenue from the Defendant’s website. These amounts are

      far greater than the associated cost of making the Defendant’s website equally

      accessible to visually impaired customers.

   50. Without injunctive relief, the Plaintiff and other visually-impaired persons will

      continue to be unable to independently use the Defendant’s website, violating

      their rights.

                          FIRST CAUSE OF ACTION
                  VIOLATIONS OF THE ADA, 42 U.S.C. § 1281 et seq.
   51. Plaintiff, on behalf of himself and the Class Members, repeats and realleges every



                                             -15-
Case 1:18-cv-07108-FB-JO Document 1 Filed 12/13/18 Page 16 of 27 PageID #: 16




      allegation of the preceding paragraphs as if fully set forth herein.

   52. Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides:

         No individual shall be discriminated against on the basis of disability in the full and
         equal enjoyment of the goods, services, facilities, privileges, advantages, or
         accommodations of any place of public accommodation by any person who owns,
         leases (or leases to), or operates a place of public accommodation. 42 U.S.C. §
         12182(a).

   53. Defendant’s stores are public accommodations within the definition of Title III of

      the ADA, 42 U.S.C. § 12181(7). Defendant’s Website is a service, privilege, or

      advantage of Defendant’s store(s). The Website is a service that is integrated with

      these location(s).

   54. Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to

      deny individuals with disabilities the opportunity to participate in or benefit from

      the products, services, facilities, privileges, advantages, or accommodations of an

      entity. 42 U.S.C. § 12182(b)(1)(A)(i).

   55. Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to

      deny individuals with disabilities an opportunity to participate in or benefit from

      the products, services, facilities, privileges, advantages, or accommodation, which

      is equal to the opportunities afforded to other individuals. 42 U.S.C. §

      12182(b)(1)(A)(ii).

   56. Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also

      includes, among other things:

         [A] failure to make reasonable modifications in policies, practices, or procedures,
         when such modifications are necessary to afford such goods, services, facilities,
         privileges, advantages, or accommodations to individuals with disabilities, unless
         the entity can demonstrate that making such modifications would fundamentally
         alter the nature of such goods, services, facilities, privileges, advantages or
         accommodations; and a failure to take such steps as may be necessary to ensure that


                                               -16-
Case 1:18-cv-07108-FB-JO Document 1 Filed 12/13/18 Page 17 of 27 PageID #: 17




         no individual with a disability is excluded, denied services, segregated or otherwise
         treated differently than other individuals because of the absence of auxiliary aids
         and services, unless the entity can demonstrate that taking such steps would
         fundamentally alter the nature of the good, service, facility, privilege, advantage,
         or accommodation being offered or would result in an undue burden. 42 U.S.C. §
         12182(b)(2)(A)(ii)-(iii).

   57. The acts alleged herein constitute violations of Title III of the ADA, and the

      regulations promulgated thereunder. Plaintiff, who is a member of a protected

      class of persons under the ADA, has a physical disability that substantially limits

      the major life activity of sight within the meaning of 42 U.S.C. §§ 12102(1)(A)-

      (2)(A). Furthermore, Plaintiff has been denied full and equal access to the

      Website, has not been provided services that are provided to other patrons who

      are not disabled, and has been provided services that are inferior to the services

      provided to non-disabled persons. Defendant has failed to take any prompt and

      equitable steps to remedy its discriminatory conduct. These violations are

      ongoing.

   58. Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth and

      incorporated therein, Plaintiff, requests relief as set forth below.

                              SECOND CAUSE OF ACTION
                             VIOLATIONS OF THE NYSHRL
   59. Plaintiff, on behalf of himself and the New York State Sub-Class Members,

      repeats and realleges every allegation of the preceding paragraphs as if fully set

      forth herein.

   60. N.Y. Exec. Law § 296(2)(a) provides that it is “an unlawful discriminatory

      practice for any person, being the owner, lessee, proprietor, manager,

      superintendent, agent or employee of any place of public accommodation . . .

      because of the . . . disability of any person, directly or indirectly, to refuse,


                                              -17-
Case 1:18-cv-07108-FB-JO Document 1 Filed 12/13/18 Page 18 of 27 PageID #: 18




      withhold from or deny to such person any of the accommodations, advantages,

      facilities or privileges thereof.”

   61. Defendant’s physical location(s) are located in State of New York and throughout

      the United States and constitute sales establishments and public accommodations

      within the definition of N.Y. Exec. Law § 292(9). Defendant’s Website is a

      service, privilege or advantage of Defendant. Defendant’s Website is a service

      that is by and integrated with these physical locations.

   62. Defendant is subject to New York Human Rights Law because it owns and

      operates its physical locations and Website. Defendant is a person within the

      meaning of N.Y. Exec. Law § 292(1).

   63. Defendant is violating N.Y. Exec. Law § 296(2)(a) in refusing to update or remove

      access barriers to its Website, causing its Website and the services integrated with

      Defendant’s physical locations to be completely inaccessible to the blind. This

      inaccessibility denies blind patrons full and equal access to the facilities, services

      that Defendant makes available to the non-disabled public.

   64. Under N.Y. Exec. Law § 296(2)(c)(i), unlawful discriminatory practice includes,

      among other things, “a refusal to make reasonable modifications in policies,

      practices, or procedures, when such modifications are necessary to afford

      facilities, privileges, advantages or accommodations to individuals with

      disabilities, unless such person can demonstrate that making such modifications

      would fundamentally alter the nature of such facilities, privileges, advantages or

      accommodations being offered or would result in an undue burden".

   65. Under N.Y. Exec. Law § 296(2)(c)(ii), unlawful discriminatory practice also



                                              -18-
Case 1:18-cv-07108-FB-JO Document 1 Filed 12/13/18 Page 19 of 27 PageID #: 19




      includes, “a refusal to take such steps as may be necessary to ensure that no

      individual with a disability is excluded or denied services because of the absence

      of auxiliary aids and services, unless such person can demonstrate that taking such

      steps would fundamentally alter the nature of the facility, privilege, advantage or

      accommodation being offered or would result in an undue burden.”

   66. Readily available, well-established guidelines exist on the Internet for making

      websites accessible to the blind and visually impaired. These guidelines have been

      followed by other large business entities and government agencies in making their

      website accessible, including but not limited to: adding alt-text to graphics and

      ensuring that all functions can be performed using a keyboard. Incorporating the

      basic components to make its Website accessible would neither fundamentally

      alter the nature of Defendant’s business nor result in an undue burden to

      Defendant.

   67. Defendant’s actions constitute willful intentional discrimination against the class

      on the basis of a disability in violation of the NYSHRL, N.Y. Exec. Law § 296(2)

      in that Defendant has:

                 a.      constructed and maintained a website that is inaccessible to blind

                 class members with knowledge of the discrimination; and/or

                 b.      constructed and maintained a website that is sufficiently intuitive

                 and/or obvious that is inaccessible to blind class members; and/or

                 c.      failed to take actions to correct these access barriers in the face of

                 substantial harm and discrimination to blind class members.

   68. Defendant has failed to take any prompt and equitable steps to remedy their



                                              -19-
Case 1:18-cv-07108-FB-JO Document 1 Filed 12/13/18 Page 20 of 27 PageID #: 20




      discriminatory conduct. These violations are ongoing.

   69. Defendant discriminates and will continue in the future to discriminate against

      Plaintiff and New York State Sub-Class Members on the basis of disability in the

      full and equal enjoyment of the products, services, facilities, privileges,

      advantages, accommodations and/or opportunities of Defendant’s Website and its

      physical locations under § 296(2) et seq. and/or its implementing regulations.

      Unless the Court enjoins Defendant from continuing to engage in these unlawful

      practices, Plaintiff and the Sub-Class Members will continue to suffer irreparable

      harm.

   70. Defendant’s actions were and are in violation of New York State Human Rights

      Law and therefore Plaintiff invokes his right to injunctive relief to remedy the

      discrimination.

   71. Plaintiff is also entitled to compensatory damages, as well as civil penalties and

      fines under N.Y. Exec. Law § 297(4)(c) et seq. for each and every offense.

   72. Plaintiff is also entitled to reasonable attorneys’ fees and costs.

   73. Under N.Y. Exec. Law § 297 and the remedies, procedures, and rights set forth

      and incorporated therein Plaintiff prays for judgment as set forth below.

                        THIRD CAUSE OF ACTION
          VIOLATION OF THE NEW YORK STATE CIVIL RIGHTS LAW
   74. Plaintiff, on behalf of himself and the New York State Sub-Class Members,

      repeats and realleges every allegation of the preceding paragraphs as if fully set

      forth herein.

   75. Plaintiff served notice thereof upon the attorney general as required by N.Y.

      Civil Rights Law § 41.



                                               -20-
Case 1:18-cv-07108-FB-JO Document 1 Filed 12/13/18 Page 21 of 27 PageID #: 21




   76. N.Y. Civil Rights Law § 40 provides that “all persons within the jurisdiction of

      this state shall be entitled to the full and equal accommodations, advantages,

      facilities and privileges of any places of public accommodations, resort or

      amusement, subject only to the conditions and limitations established by law and

      applicable alike to all persons. No persons, being the owner, lessee, proprietor,

      manager, superintendent, agent, or employee of any such place shall directly or

      indirectly refuse, withhold from, or deny to any person any of the

      accommodations, advantages, facilities and privileges thereof . . .”

   77. N.Y. Civil Rights Law § 40-c(2) provides that “no person because of . . .

      disability, as such term is defined in section two hundred ninety-two of executive

      law, be subjected to any discrimination in his or her civil rights, or to any

      harassment, as defined in section 240.25 of the penal law, in the exercise thereof,

      by any other person or by any firm, corporation or institution, or by the state or

      any agency or subdivision.”

   78. Defendant’s New York State physical location(s) are sales establishments and

      public accommodations within the definition of N.Y. Civil Rights Law § 40-c(2).

      Defendant’s Website is a service, privilege or advantage of Defendant and its

      Website is a service that is by and integrated with these establishments.

   79. Defendant is subject to New York Civil Rights Law because it owns and operates

      its physical location(s) and Website. Defendant is a person within the meaning of

      N.Y. Civil Law § 40-c(2).

   80. Defendant is violating N.Y. Civil Rights Law § 40-c(2) in refusing to update or

      remove access barriers to its Website, causing its Website and the goods and



                                             -21-
Case 1:18-cv-07108-FB-JO Document 1 Filed 12/13/18 Page 22 of 27 PageID #: 22




      services integrated with Defendant’s physical location(s) to be completely

      inaccessible to the blind. This inaccessibility denies blind patrons full and equal

      access to the facilities, goods and services that Defendant makes available to the

      non-disabled public.

   81. N.Y. Civil Rights Law § 41 states that “any corporation which shall violate any

      of the provisions of sections forty, forty-a, forty-b or forty-two . . . shall for each

      and every violation thereof be liable to a penalty of not less than one hundred

      dollars nor more than five hundred dollars, to be recovered by the person

      aggrieved thereby . . .”

   82. Under NY Civil Rights Law § 40-d, “any person who shall violate any of the

      provisions of the foregoing section, or subdivision three of section 240.30 or

      section 240.31 of the penal law, or who shall aid or incite the violation of any of

      said provisions shall for each and every violation thereof be liable to a penalty of

      not less than one hundred dollars nor more than five hundred dollars, to be

      recovered by the person aggrieved thereby in any court of competent jurisdiction

      in the county in which the defendant shall reside ...”

   83. Defendant has failed to take any prompt and equitable steps to remedy its

      discriminatory conduct. These violations are ongoing.

   84. Defendant discriminates, and will continue in the future to discriminate against

      Plaintiff and New York State Sub-Class Members on the basis of disability are

      being directly or indirectly refused, withheld from, or denied the

      accommodations, advantages, facilities and privileges thereof in § 40 et seq.

      and/or its implementing regulations.



                                              -22-
Case 1:18-cv-07108-FB-JO Document 1 Filed 12/13/18 Page 23 of 27 PageID #: 23




   85. Plaintiff is entitled to compensatory damages of five hundred dollars per instance,

      as well as civil penalties and fines under N.Y. Civil Law § 40 et seq. for each and

      every offense.

                              FOURTH CAUSE OF ACTION
                             VIOLATIONS OF THE NYCHRL
   86. Plaintiff, on behalf of himself and the New York City Sub-Class Members, repeats

      and realleges every allegation of the preceding paragraphs as if fully set forth

      herein.

   87. N.Y.C. Administrative Code § 8-107(4)(a) provides that “It shall be an unlawful

      discriminatory practice for any person, being the owner, lessee, proprietor,

      manager, superintendent, agent or employee of any place or provider of public

      accommodation, because of . . . disability . . . directly or indirectly, to refuse,

      withhold from or deny to such person, any of the accommodations, advantages,

      facilities or privileges thereof.”

   88. Defendant’s location(s) are sales establishments and public accommodations

      within the definition of N.Y.C. Admin. Code § 8-102(9), and its Website is a

      service that is integrated with its establishment(s).

   89. Defendant is subject to NYCHRL because it owns and operates its physical

      locations in the City of New York and its Website, making it a person within the

      meaning of N.Y.C. Admin. Code § 8-102(1).

   90. Defendant is violating N.Y.C. Administrative Code § 8-107(4)(a) in refusing to

      update or remove access barriers to Website, causing its Website and the services

      integrated with its physical locations to be completely inaccessible to the blind.

      This inaccessibility denies blind patrons full and equal access to the facilities,



                                              -23-
Case 1:18-cv-07108-FB-JO Document 1 Filed 12/13/18 Page 24 of 27 PageID #: 24




      products, and services that Defendant makes available to the non-disabled public.

   91. Defendant is required to “make reasonable accommodation to the needs of

      persons with disabilities . . . any person prohibited by the provisions of [§ 8-107

      et seq.] from discriminating on the basis of disability shall make reasonable

      accommodation to enable a person with a disability to . . . enjoy the right or rights

      in question provided that the disability is known or should have been known by

      the covered entity.” N.Y.C. Admin. Code § 8-107(15)(a).

   92. Defendant’s actions constitute willful intentional discrimination against the Sub-

      Class on the basis of a disability in violation of the N.Y.C. Administrative Code

      § 8-107(4)(a) and § 8-107(15)(a) in that Defendant has:

                 a.     constructed and maintained a website that is inaccessible to blind

                 class members with knowledge of the discrimination; and/or

                 b.     constructed and maintained a website that is sufficiently intuitive

                 and/or obvious that is inaccessible to blind class members; and/or

                 c.     failed to take actions to correct these access barriers in the face of

                 substantial harm and discrimination to blind class members.

   93. Defendant has failed to take any prompt and equitable steps to remedy their

      discriminatory conduct. These violations are ongoing.

   94. As such, Defendant discriminates, and will continue in the future to discriminate

      against Plaintiff and members of the proposed class and subclass on the basis of

      disability in the full and equal enjoyment of the products, services, facilities,

      privileges, advantages, accommodations and/or opportunities of its Website and

      its establishments under § 8-107(4)(a) and/or its implementing regulations. Unless



                                             -24-
Case 1:18-cv-07108-FB-JO Document 1 Filed 12/13/18 Page 25 of 27 PageID #: 25




      the Court enjoins Defendant from continuing to engage in these unlawful

      practices, Plaintiff and members of the class will continue to suffer irreparable

      harm.

   95. Defendant’s actions were and are in violation of the NYCHRL and therefore

      Plaintiff invokes his right to injunctive relief to remedy the discrimination.

   96. Plaintiff is also entitled to compensatory damages, as well as civil penalties and

      fines under N.Y.C. Administrative Code § 8-120(8) and § 8-126(a) for each

      offense as well as punitive damages pursuant to § 8-502.

   97. Plaintiff is also entitled to reasonable attorneys’ fees and costs.

   98. Under N.Y.C. Administrative Code § 8-120 and § 8-126 and the remedies,

      procedures, and rights set forth and incorporated therein Plaintiff prays for

      judgment as set forth below.

                                 FIFTH CAUSE OF ACTION
                                  DECLARATORY RELIEF
   99. Plaintiff, on behalf of himself and the Class and New York State and City Sub-

      Classes Members, repeats and realleges every allegation of the preceding

      paragraphs as if fully set forth herein.

   100. An actual controversy has arisen and now exists between the parties in that

      Plaintiff contends, and is informed and believes that Defendant denies, that its

      Website contains access barriers denying blind customers the full and equal access

      to the goods and services and facilities of its Website and by extension its physical

      locations, which Defendant owns, operations and controls, fails to comply with

      applicable laws including, but not limited to, Title III of the Americans with

      Disabilities Act, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296, et seq., and



                                                 -25-
Case 1:18-cv-07108-FB-JO Document 1 Filed 12/13/18 Page 26 of 27 PageID #: 26




      N.Y.C. Admin. Code § 8-107, et seq. prohibiting discrimination against the blind.

   101. A judicial declaration is necessary and appropriate at this time in order that

      each of the parties may know their respective rights and duties and act

      accordingly.

                                  PRAYER FOR RELIEF
  WHEREFORE, Plaintiff respectfully requests this Court grant the following relief:
        a.    A preliminary and permanent injunction to prohibit Defendant from

              violating the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq.,

              N.Y. Exec. Law § 296, et seq., N.Y.C. Administrative Code § 8-107, et

              seq., and the laws of New York;

        b.    A preliminary and permanent injunction requiring Defendant to take all

              the steps necessary to make its Website into full compliance with the

              requirements set forth in the ADA, and its implementing regulations, so

              that the Website is readily accessible to and usable by blind individuals;

        c.    A declaration that Defendant owns, maintains and/or operates its Website

              in a manner that discriminates against the blind and which fails to provide

              access for persons with disabilities as required by Americans with

              Disabilities Act, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296, et

              seq., N.Y.C. Administrative Code § 8-107, et seq., and the laws of New

              York;

        d.    An order certifying the Class and Sub-Classes under Fed. R. Civ. P. 23(a)

              & (b)(2) and/or (b)(3), appointing Plaintiff as Class Representative, and

              his attorneys as Class Counsel;

        e.    Compensatory damages in an amount to be determined by proof, including


                                             -26-
Case 1:18-cv-07108-FB-JO Document 1 Filed 12/13/18 Page 27 of 27 PageID #: 27




                  all applicable statutory and punitive damages and fines, to Plaintiff and

                  the proposed class and subclasses for violations of their civil rights under

                  New York State Human Rights Law and City Law;

           f.     Pre- and post-judgment interest;

           g.     An award of costs and expenses of this action together with reasonable

                  attorneys’ and expert fees; and

           h.     Such other and further relief as this Court deems just and proper.

                                DEMAND FOR TRIAL BY JURY
            Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury on all questions

  of fact the Complaint raises.

  Dated:        Queens, New York
                December 13, 2018

                                                     SHALOM LAW, PLLC

                                                     By: /s/Jonathan Shalom
                                                     Jonathan Shalom, Esq.
                                                     Jshalom@jonathanshalomlaw.com
                                                     124-04 Metropolitan Avenue
                                                     Kew Gardens, NY 11415
                                                     Telephone: (718) 971-9474
                                                     Facsimile: (718) 865-0943
                                                     ATTORNEYS FOR PLAINTIFF




                                                 -27-
